Citation Nr: 0711195	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-43 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
January 1969.

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The veteran filed a claim for an increased rating for his 
post traumatic stress disorder in November 2002.  That claim 
was denied in a February 2003 rating action.  The veteran 
submitted a notice of disagreement (NOD) in April 2003.  A 
statement of the case (SOC) was issued on September 29, 2004.  

"An appeal (to the Board) consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  38 
C.F.R. § 20.200 (2006).  The Substantive Appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or in correspondence specifically identifying the 
issues appealed.  An appeal must set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction (AOJ).  38 C.F.R. § 20.202 (2006).  

The Notice of Disagreement and Substantive Appeal may be 
filed by the appellant, or by his representative, if a proper 
Power of Attorney or declaration of representation, as 
applicable, is on the record or accompanies such Notice of 
Disagreement or Substantive Appeal.  38 C.F.R. § 20.301 
(2006).  

With respect to timeliness of the appeal, the Board's rules 
of practice provide that a Substantive Appeal must be filed 
within 60 days from the date that the AOJ (in this case the 
RO) mails the Statement of the Case to the appellant, or 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2006).  

An extension for filing a Substantive Appeal may be granted 
on motion filed prior to the expiration of the time limit 
described above.  38 C.F.R. § 20.303 (2006).

In a December 2004 Deferred Rating a Decision Review Officer 
(DRO) indicated that "I have decided...that this "9" (was) 
timely."  Notably, the purported VA Form 9 was a December 
2004 letter from the veteran that was received by VA on 
December 6, 2004, in which the appellant himself conceded 
that "60 days" had passed.  Of course, more than one year 
had passed since the February 2003 rating decision.

The Board has an absolute duty in every case to first 
establish that it may exercise jurisdiction over a claim, and 
the Board errs when it exercises jurisdiction when there is 
legal basis to do so.  McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Given this fact, and given the fact that the 
Board is unable at this time to identify a document that 
meets the definition as a timely substantive appeal under 38 
C.F.R. §§ 20.202, 20.300, 20.302 (2006), further development 
is in order particularly given the complete absence of any 
rationale by the DRO to support the determination made.  
Marsh v. West, 11 Vet. App. 468 (1998).

In January 2003, the United States Court of Appeals for 
Veterans Claims (Court) ruled that, unless the RO closed the 
appeal pursuant to 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. 
§ 19.32 for failure to file a timely Substantive Appeal, that 
failure did not automatically deprive the Board of 
jurisdiction.  Gonzales-Morales v. Principi, 16 Vet. App. 556 
(2003) (per curiam).  

Accordingly, this case must be remanded for the RO to explain 
how they concluded that the veteran filed a timely 
Substantive Appeal, and thereby perfected an appeal to the 
February 2003 RO decision.  If the RO determines that a 
timely Substantive Appeal has not been filed, the RO should 
close the appeal.  38 U.S.C.A. § 7105.

Regardless, Gonzalez-Morales notwithstanding, "questions as 
to timeliness or adequacy of response [to a Statement of the 
Case] shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3) (emphasis added).

Accordingly, the case is REMANDED for the following action:

1.  The RO should first review the claims 
file and make a formal determination as 
to whether the veteran timely perfected 
an appeal as to the claim of entitlement 
to an increased rating for PTSD (in 
excess of 70 percent).

2.  If the RO determines that a timely 
Substantive Appeal was not filed, the RO 
should close the appeal, and document 
that action in the claims file.  The 
veteran may appeal any finding that his 
claim was not perfected in a timely 
manner.  

3.  If the RO finds that an appeal was 
timely perfected, then the claims file 
should be reviewed to ensure that all 
additional evidentiary development action 
required by the VCAA, and implementing 
regulations is completed.  The RO must 
identify in writing how and on what date 
the veteran supplied VA with a timely 
substantive appeal.  The RO should 
specifically notify the veteran of the 
evidence necessary to substantiate his 
claim of entitlement to a rating in 
excess of 70 percent for PTSD.  The RO 
should inform the veteran of evidence and 
records VA will make efforts to obtain 
and evidence and information he must 
provide.  He should also be advised to 
submit relevant evidence in his 
possession that is not of record.

4.  Thereafter, and following any 
development the RO deems appropriate, to 
include any applicable VCAA development, 
the RO should return the case to the 
Board.  The Board will then undertake a 
de novo review of the timeliness of the 
appeal.  38 U.S.C.A. § 7105(d)(3).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

